GUITTARD, Justice
(concurring).
I concur in- the opinion of Justice Bate-man. I agree that relators’ objections were timely because all of the proceedings up to the filing of such objections were entirely consistent with the procedure prescribed by the general condemnation statutes, Articles 3264 et seq.
The situation would be different if Articles 1201 et seq. prescribed an exclusive procedure for the city to condemn the property in question. If that were the case, Articles 1201 et seq. would control and the general condemnation statutes would be applicable only to the extent that the more specific statutes make reference to them. However, that is not the case, and the city does not contend that it is. The city concedes that it could condemn this property either under Articles 1201 et seq. or under the general condemnation statutes in conjunction with the authority granted home-rule cities by Tex.Rev.Civ. Stat.Ann., Article 1175, § 15 (1963). As Justice Bateman points out, Article 1201 does not provide an exclusive procedure, but expressly provides that other applicable laws and charter provisions “shall remain in force as alternative methods.”
The city may elect to proceed one way or the other, or, possibly, it may proceed in compliance with both, but it should not be permitted to delay specific invocation of one statute or the other until more than ten days after the award is filed, and then take the position that the landowners’ exclusive remedy was to file his objections within the ten days prescribed by Article 1206. So long as the city has made no binding election to proceed under one statute or the other, the landowner, likewise, may pursue the remedies available under either. Consequently, in my opinion, rela-tors have a clear right to a trial in the county court at law.
BATEMAN, J., joins in this opinion.